                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

THE HANOVER INSURANCE COMPANY, *

         Plaintiff,                                      *

    v.                                                   *             Civil Action No. 8:15-cv-00112-PX
                                                                       Civil Action No. 8:16-cv-00050-GJH
ENGINEERED SYSTEMS ALLIANCE,                             *                    (consolidated)
LLC, et al.,
                                                         *
         Defendants.
                                               *
                                              ***
                                       MEMORANDUM OPINION

         Pending before the Court is Plaintiff The Hanover Insurance Company (“Hanover”)’s

motion for summary judgment and a related motion to seal. ECF Nos. 345, 387.1 The motions

are fully briefed by Hanover, Honeywell International, Inc. (“Honeywell”), and Engineered

Systems Alliance, LLC (“ESA”), and a hearing was held on March 27, 2019. See Loc. R. 105.6.

For the following reasons, the Court denies Hanover’s motion for summary judgment and grants

Honeywell’s motion to seal.2

         I.      Background

         In 2010, the United States General Services Administration (“GSA”) entered into a

contract with Honeywell to design and build a central utility plant. ECF No. 1 ¶ 14. The central

utility plant provides electricity, steam, and water to a federal facility in Maryland, in part



         1
           Unless otherwise noted, citations to the docket refer to Case Number 8:15-cv-00112-PX. This
Memorandum Opinion does not address the other pending motions. See ECF Nos. 413, 414, 417, 432, 435, 438,
442, 445, 452, 453; see also ECF Nos. 59, 61, 63, Honeywell Int’l, Inc. v. Liberty Mut. Ins. Co., No. 8:16-cv-01430-
PX.
         2
           Honeywell seeks to seal information included in the Settlement Agreement between Hanover and
Honeywell. ECF No. 387. In accordance with the Court Orders at ECF Nos. 371, 372, and 384, which all sealed or
redacted information pertaining to this same Settlement Agreement, and in light of Honeywell’s redacted
memorandum at ECF No. 388, the Court grants Honeywell’s motion.
through turbine generators. ECF No. 47 ¶ 6. The failure of the G-9 Turbine and related

equipment form the basis of this action.

       Honeywell hired ESA to provide “the design, construction, installation, and other

services for the infrastructure” of the plant. Id. ¶ 8. As part of the Honeywell-ESA contract for

this service, ESA was required to obtain insurance. ECF No. 183-1, art. 10. Specifically, the

contract required that Honeywell be a named insured on the policy and that, in case of loss or

damage, the insurance company provide payment to ESA and Honeywell “as their respective

interests appear.” Id. Fulfilling its contractual obligation, ESA purchased the Hanover Policy

(“the Policy”) central to this opinion.

       The Policy includes both ESA and Honeywell as named insureds and references each as

“you” or “your” throughout. ECF No. 1-1 at 2, 11, 25. The Policy covers “direct physical ‘loss’

to Covered Property.” Id. at 11. The Policy defines “loss” as “accidental loss or damage” and

“Covered Property” as “property that is owned by ‘you’ or is property of others in ‘your’ care,

custody or control” to include “[m]aterials, supplies, fixtures, equipment” and other similar

physical property. Id. at 11, 25. Covered Causes of Loss are “RISKS OF DIRECT PHYSICAL

‘LOSS’ to Covered Property except those causes of ‘loss’ listed in the Exclusions.” Id. at 12.

The Policy explicitly excludes from coverage “consequential loss of any kind,” “except as

otherwise provided.” Id. at 20.

       The Policy also permits Hanover to “[s]ettle the ‘loss’ with the owners of the property.”

Id. at 40. The Policy states that “[a] receipt for payment from the owners of that property will

satisfy any claim of yours.” The Policy also provides that if Hanover pays an insured under the

Policy, and that insured has “rights to recover damages from another, those rights are transferred

to [Hanover] to the extent of [its] payment.” Id. at 24.



                                                 2
       On May 12, 2014, the G-9 Turbine suffered severe damage. ECF No. 1 ¶ 28. When

investigating the cause of damage, the parties also discovered damage to the turbine’s inlet air

cooling coils (“IAC-9 Coils”). Id. ¶ 26. Honeywell, as the owner of the G-9 Turbine, incurred

the costs to refurbish the G-9 Turbine while ESA incurred the costs to replace the IAC-9 Coils.

ECF No. 345 at 3–4. Honeywell contends that it suffered additional losses arising from damage

to the G-9 Turbine which led to Honeywell’s “failure to meet performance guarantees that have

been made to GSA.” ECF No. 141 ¶ 27. Based on the damage to the IAC-9 Coils and the G-9

Turbine, ESA filed a claim with Hanover seeking coverage under the Policy. ECF No. 1 ¶ 3.

       On January 14, 2015, Hanover filed this action for declaratory relief regarding the scope

of coverage under the Policy for the G-9 Turbine and IAC-9 Coils. ECF No. 1. Honeywell and

ESA each filed counterclaims against Hanover, seeking declaratory judgments and alleging that

Hanover breached the terms of the Policy by not paying on the claims for the covered losses.

ECF Nos. 20, 47.3 Honeywell and ESA also filed crossclaims against each other for breach of

contract and indemnification. ECF Nos. 141, 183. Honeywell later amended its crossclaims to

assert claims for additional defective work not at issue here. ECF No. 141.

       In March of 2018, Hanover and Honeywell settled the claims related to the G-9 Turbine

and memorialized the settlement terms in a Settlement Agreement. ECF No. 346. ESA was not

party to the settlement, and nothing in the Settlement Agreement expressly extinguished ESA’s

liability to Honeywell on the crossclaims. However, the Settlement Agreement purported to

“satisfy any claim of [ESA’s].” Id. § F (brackets in original) (quoting the Policy). The

Settlement Agreement also stated that Honeywell and Hanover “are settling and resolving, in its

entirety, the portion of the Insurance Claim regarding the G-9 Turbine only.” Id. § 2.A; see also



       3
           Honeywell also alleged that Hanover breached the duty of good faith and fair dealing. ECF No. 20.

                                                        3
id. § 3.A. (“The Settlement Payment to Honeywell solely relates to damages caused by or

resulting from direct physical loss to the G-9 Turbine and is not related to any damage to the

IAC-9 Coils.”). The settlement payment to Honeywell was less than Honeywell’s estimated

costs to refurbish the G-9 Turbine, and the parties agreed that payment represented “a good faith

and fair compromise to avoid the costs and risks of further litigation between Hanover and

Honeywell.” Id. § 2.E. After the settlement was reached, Hanover and Honeywell dismissed the

claims against each other. ECF No. 328.

       Hanover also separately attempted to pay ESA for its property losses associated with the

damaged IAC-9 Coils by mailing to ESA a check for $110,000. ECF No. 345-10. ESA returned

Hanover’s check. ECF No. 345-11. Hanover now seeks summary judgment in its favor,

contending that it has satisfied fully its obligations under the Policy and that ESA’s

counterclaims are moot now that the claims for both the G-9 Turbine and IAC-9 Coils have been

resolved.

       II.     Standard of Review

       Summary judgment is appropriate when the court, viewing the evidence in the light most

favorable to the non-moving party, finds no genuine disputed issue of material fact, entitling the

movant to judgment as a matter of law. See Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); Emmett v. Johnson, 532 F.3d 291, 297 (4th Cir. 2008). “A party opposing

a properly supported motion for summary judgment ‘may not rest upon the mere allegations or

denials of [his] pleadings,’ but rather must ‘set forth specific facts showing that there is a

genuine issue for trial.’” Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d 514, 522

(4th Cir. 2003) (quoting former Fed. R. Civ. P. 56(e)). “A mere scintilla of proof . . . will not

suffice to prevent summary judgment.” Peters v. Jenney, 327 F.3d 307, 314 (4th Cir. 2003).



                                                  4
Importantly, “a court should not grant summary judgment ‘unless the entire record shows a right

to judgment with such clarity as to leave no room for controversy and establishes affirmatively

that the adverse party cannot prevail under any circumstances.’” Campbell v. Hewitt, Coleman

& Assocs., Inc., 21 F.3d 52, 55 (4th Cir. 1994) (quoting Phoenix Sav. & Loan, Inc. v. Aetna

Casualty & Sur. Co., 381 F.2d 245, 249 (4th Cir. 1967)). Where the party bearing the burden of

proving a claim or defense “fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at

trial,” summary judgment against that party is likewise warranted. Celotex, 477 U.S. at 322.

       III.    Analysis

       A.      G-9 Turbine Claim

       Hanover contends that summary judgment must be granted in its favor as to all G-9

Turbine related claims because the Settlement payment constitutes full satisfaction for the G-9

Turbine covered losses. According to Hanover, ESA cannot as a matter of law now seek

insurance coverage for any additional G-9 Turbine related losses for which it may ultimately be

liable. For the following reasons, the Court disagrees.

               i.      Choice of law

       As a preliminary matter, the Court must determine which state law applies to the

operative contracts in this dispute. Federal courts sitting in diversity apply the conflict of laws

rules of the forum state. See Sokolowski v. Flanzer, 769 F.2d 975, 977 (4th Cir. 1985). Under

Maryland law, if the contract does not include a choice-of-law provision, the court applies “the

law of the jurisdiction where the contract was made.” Cunningham v. Feinberg, 441 Md. 310,

326 (2015). Here, both the Settlement Agreement and Honeywell-ESA contract each include an

express choice-of-law provision applying Maryland law. ECF No. 346 § 11; ECF No. 183-1, art.



                                                  5
17. As no party challenges the choice-of-law provisions, the Court will apply Maryland law to

questions involving the Settlement Agreement and the Honeywell-ESA contract.

       The Hanover Insurance Policy, however, is governed by Virginia law. “[T]he substantive

law of the place where the contract was made” for an insurance policy is typically where “‘the

policy is delivered and the premiums are paid.’” Cooper v. Berkshire Life Ins. Co., 148 Md.

App. 41, 55 (2002) (quoting Aetna Cas. & Sur. Co. v. Souras, 78 Md. App. 71, 77 (1989)). It is

undisputed that the Policy was delivered to ESA in Virginia (ECF No. 1 ¶ 13), and the parties

jointly rely on Virginia law throughout the pleadings. ECF No. 345 at 7; ECF No. 366 at 11.

Thus, the Court will construe the Policy in accordance with Virginia law.

       Under both Maryland and Virginia law, the meaning of a contractual provision is

“ordinarily a question of law for the court.” Wells v. Chevy Chase Bank, F.S.B., 363 Md. 232,

250 (2001); Seals v. Erie Ins. Exchange, 277 Va. 558, 562 (2009). The court must give effect to

the “plain meaning” of clear and unambiguous terms. Palmer & Palmer Co., LLC v. Waterfront

Marine Constr., Inc., 276 Va. 285, 290 (2008); Weichert Co. of Md., Inc. v. Faust, 419 Md. 306,

324 (2011). The plain meaning is determined by the “usual, ordinary, and popular meaning” of

contractual terms. Palmer, 276 Va. at 290; Bainbridge St. Elmo Bethesda Apartments, LLC v.

White Flint Express Realty Grp. Ltd. P’ship, LLLP, 454 Md. 475, 485 (2017) (quoting Atl.

Contracting & Material Co. v. Ulico Cas. Co., 380 Md. 285, 301 (2004)) (internal quotation

marks omitted). The court considers the “entire language of the agreement, not merely a portion

thereof.” Bainbridge, 454 Md. at 486 (quoting Jones v. Hubbard, 356 Md. 513, 534 (1999))

(internal quotation marks omitted); Erie Ins. Exch. v. EPC MD 15, LLC, 822 S.E.2d 351, 355

(Va. 2019). Under Virginia law, where conflicting interpretations of an insurance policy reveal

two equally possible interpretations, the court typically construes the ambiguities against the



                                                 6
insurance company and in favor of coverage. EPC MD 15, 822 S.E.2d at 356.

               ii.    G-9 Turbine Settlement under the Policy

       The Settlement Agreement plainly states that the settling “Parties”—Hanover and

Honeywell—are “resolving, in its entirety, the portion of the Insurance Claim regarding the G-9

Turbine only.” ECF No. 346 § 2.A, § C (defining Insurance Claim as the claim ESA submitted

to Hanover under the Policy). The Agreement further confirms that the settlement payment is for

“damages caused by or resulting from direct physical loss to the G-9 Turbine.” Id. § 3.A. Thus,

says Hanover, the settlement fully extinguished all claims that could be made by ESA for

covered G-9 losses. The Court must reject Hanover’s argument.

       The unambiguous language of the Agreement, read in its entirety, does not cover ESA or

claims that ESA may make against the Policy if ESA is found liable for covered losses on

Honeywell’s crossclaims. ESA is not a party to the Settlement Agreement and so has not agreed

that Hanover’s payment to Honeywell has settled the claim “in its entirety.” Additionally,

Honeywell under the Agreement discharged Hanover only “from any and all claims, actions,

causes of action . . . losses, and damages of whatever kind or nature” in exchange for the

settlement payment.” ECF No. 346 § 2.A. Honeywell did not relinquish its right to pursue

against ESA the crossclaims, which may include covered losses under the Policy. In fact, the

Settlement Agreement is a self-recognized “compromise” that did not accord full satisfaction for

all possible covered losses. Because ESA may be found liable on the crossclaims for damages

not already paid under the settlement, the Court cannot construe the Settlement Agreement to

extinguish all covered losses as to ESA.

       Hanover next contends that because it exercised its right to settle with the Honeywell, the

owner of the G-9, all future claims that could be made by ESA have been extinguished under the



                                                7
Policy. Hanover points to the Policy provision that reads “[i]n the event of ‘loss’ involving

property of others in ‘your’ care, custody or control, [Hanover has] the right to . . .[s]ettle the

‘loss’ with the owners of the property,” and “receipt for payment from the owners of that

property will satisfy any claim of yours.” ECF No. 1-1 at 40. Hanover’s “right” to settle with

the owner is best understood as an option to settle. See E. Fla. Hauling, Inc. v. Lexington Ins.

Co., 913 So.2d 673, 677 (Fla. Dist. Ct. App. 2005). Hanover may or may not invoke that option.

If it chooses to do so, however, that choice does not extinguish its other independent contractual

obligations to its insured; such obligations are “separate” under the Policy. See Centennial Ins.

Co. v. Transitall Servs., Inc., No. OO C 1383, 2001 WL 289879, at *3 (N.D. Ill. Mar. 15, 2001)

(right to settle provision does not give insurer option to not pay for covered loss); Aetna Cas. &

Sur. Co. v. Price, 206 Va. 749, 760–61 (1966) (“[A] relationship of confidence and trust is

created between the insurer and the insured which imposes upon the insurer the duty to deal

fairly with the insured in the handling and disposition of any claim covered by the policy.”);

Nationwide Mut. Ins. Co. v. Pub. Serv. Co. of N.C., Inc., 112 N.C. App. 345, 350 (1993) (“Where

a contract confers on one party a discretionary power affecting the rights of the other, this

discretion must be exercised in a reasonable manner based upon good faith and fair play.

Specifically, an insurer is required to act in good faith in exercising its right to settle a claim

against the insured.”) (quoting Mezzanotte v. Freeland, 20 N.C. App. 11, 17 (1973)) (internal

quotation marks and citation omitted).

        The “right to settle with owner” provision does not swallow whole Hanover’s coverage

obligations to ESA. Hanover and Honeywell agreed that the settlement payment fully satisfied

Honeywell’s claims under the Policy, which is not the same as full satisfaction of all covered G-9

losses. ECF No. 346 at § 2.E, 2.C 5 (“Both Parties acknowledge each other’s good faith actions



                                                   8
that have culminated in the compromise of claims in this Agreement,” and “The Parties

understand that the damages which have been claimed or which could have been claimed may be

more extensive than presently known or contemplated . . . . “) (emphasis added). Accordingly,

ESA may still be held liable for covered—and yet unpaid—losses. Thus, Hanover’s contractual

duty to ESA to cover such losses cannot be abrogated by Hanover’s choice to settle with

Honeywell.4

        Hanover also contends that the Policy’s subrogation provision effectively works to

extinguish any further claim under the Policy for the G-9 Turbine. This provision entitled

“Transfer of Rights of Recovery Against Others To ‘Us’” states that, “If any person or

organization to or for whom ‘we’ [Hanover] make payment under this insurance has rights to

recover damages from another, those rights are transferred to ‘us’ to the extent of ‘our’

payment.” ECF No. 1-1 at 24 (emphasis added) (hereinafter, the “subrogation provision”).

Hanover argues that because it fully satisfied Honeywell’s claim, it assumed Honeywell’s full

right to seek damages from another on the claim. Further, Hanover argues that because it cannot

exercise subrogation rights against its insured ESA, ESA is insulated from any further G-9

liability that would be covered by the Policy.

        The fatal flaw in Hanover’s argument begins with a careful reading of the subrogation

provision. The operative provision cabins subrogation to “the extent of ‘our’ payment,” that is

the payment Hanover made to Honeywell. See, e.g. Ohio Cas. Ins. Co. v. State Farm Fire and

Cas. Co., 262 Va. 238, 422 (2001) (“In a subrogation action, the rights of a subrogated insurer

can rise no higher than the rights of its insured.”); Travelers Ins. Co. v. Riggs, 671 F.2d 810, 813



        4
            On this point, both Hanover’s claims adjuster and ESA’s insurance expert agree. ECF No. 366 at 29–32
(describing inability of insurance company to recover against insured, and industry custom for insurance company to
obtain a release of insured’s liability to owner of property when settling claims with owner) .

                                                        9
(4th Cir. 1992) (recognizing partial subrogation to the extent of insurance payment). Hanover

has provided the Court no authority to construe its subrogation rights differently here. The “to

the extent of our payment” clause is particularly important because it limits the insurer’s rights to

seek recovery from another up to the payment that it made. Otherwise, an insurer could,

arguably, pay less than full value on the insured’s claim and then seek recovery from another

which exceeds that payment, resulting in a windfall for the insurer. But this is also precisely

why Hanover’s contention does not withstand scrutiny. To read the subrogation provision as

broadly as Hanover suggests would permit Hanover to pursue from another party (not its insured

ESA) the total value of the covered losses even if such value exceeded its payment to

Honeywell.

        Additionally, the Court must read the subrogation provision in harmony with the Policy

as a whole. See EPC MD 15, 822 S.E.2d at 356 (“[E]very word, clause, and provision of the

policy ‘should be considered and construed together and seemingly conflicting provisions

harmonized when that can be reasonably done, so as to effectuate the intention of the parties

expressed therein.’”) (quoting Floyd v. N. Neck Ins., 245 Va. 153, 158 (1993)). To read the

Policy as Hanover suggests would work a perverse result where the first-party insured who

actually purchased the Policy—ESA—and who did not participate in the settlement on the G-9

Turbine, could be found liable for the entirety of the G-9 Turbine losses, including covered

losses not yet paid by Hanover, and not be able to make a claim for such covered losses under

the very Policy it had purchased. Such a reading would eliminate the protection promised by the

Policy—that Hanover “will pay for direct physical ‘loss’ to Covered Property.” See ECF No. 1-

1 at 11. This the Court cannot allow.5


        5
           At the hearing, Hanover vigorously contended that ESA is not entitled to coverage for an array of reasons
apart from its settlement with Honeywell. For example, Hanover maintained that coverage should be denied

                                                        10
        Clearly, Hanover recognizes, as it must, the contractual duty to protect its insured from

loss, even if the loss is caused by the insured’s negligence. Walker v. Vanderpool, 225 Va. 266,

271 (1983); ECF No. 376 at 5 (“As the holder of those rights Hanover does not intend, and is not

permitted, to pursue recovery from ESA, its insured, for any damage to the G-9 Turbine.”). This

contractual duty is perhaps why the insurer cannot exercise its rights of subrogation against its

own insured. See, e.g., Farmers Ins. Exch. v. Enterprise Leasing Co., 281 Va. 612, 629 (2011);

see also 16 Couch on Ins. § 224:1 (“[I]t has long been held that no right of subrogation can arise

in favor of an insurer against its own insured.”). In the end, the Court cannot construe the Policy

to deprive ESA of the very coverage it sought from Hanover in the first place. Summary

judgment is therefore denied as to ESA on the G-9 Turbine.

        B.       IAC-9 Coils Insurance Claim

        Hanover next argues that ESA can pursue no further claim against it for the covered

losses as to the IAC-9 Coils because Hanover has already tendered payment in full satisfaction of

the claim. Hanover contends, without evidentiary support, that ESA spent $109,969.24 to repair

and replace the IAC-9 Coils. ECF No. 345-1 at 3. Hanover further asserts that because it mailed

ESA a check for $110,000 (ECF Nos. 345-10, 345-11), this offer to “pay ESA the replacement

cost value of the coils, whatever that amount is, as demonstrated by competent evidence,” has

satisfied its obligations under the Policy to ESA, thus mooting ESA’s breach of contract claim.

See ECF No. 376 at 12.

        “[A] case becomes moot when the issues presented are no longer live or the parties lack a


because the G-9 Turbine was not in ESA’s care, custody or control and even if it were, the losses are subject to one
or more Policy exclusions. Because Hanover sought summary judgment solely on the theory that its settlement with
Honeywell extinguished claims under the Policy for G-9 covered losses as to ESA, none of these issues raised at the
hearing are properly before the Court. Nor can the Court discern sufficient undisputed issues of material fact based
on the record submitted that would support summary judgment in Hanover’s favor on these alternative grounds.
See, e.g., ECF No. 367 at 105:18–22 (Honeywell corporate designee testifying that ESA had care, custody, and
control of the G-9 Turbine on the date of loss).

                                                        11
legally cognizable interest in the outcome.” Bennett v. Office of Fed. Employee’s Grp. Life Ins.,

683 F. App’x 186, 188 (4th Cir. 2017) (quoting Williams v. Ozmint, 716 F.3d 801, 809 (4th Cir.

2013)) (internal quotation marks omitted). Generally, a rejected settlement offer does not moot

an action. Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 666 (2016) (“When a plaintiff rejects

such an offer—however good the terms—her interest in the lawsuit remains just what is was

before.”) (quoting Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 81 (2013) (Kagan, J.,

dissenting)) (internal quotation marks omitted). However, where unconditional tender of a

party’s entire loss renders the party unable to ask for any additional recovery upon a finding of

liability, then the case may be rendered moot. Price v. Berman’s Auto, Inc. No. 14-763-JMC,

2016 WL 1089417, at *3 (D. Md. Mar. 21, 2016); see also Kuntze v. Josh Enterprises, Inc., No.

2:18CV38, 2019 WL 959598, at *6–7 (E.D. Va. Feb. 27, 2019).

       No evidence supports that $110,000 constitutes full satisfaction for the IAC-9 Coil claim.

If anything, the record evidence suggests the amount could be much more in that Honeywell

released $185,000 from its retainer to ESA specifically for ESA to replace the IAC-9 Coils. ECF

No. 365-5 at 2. Because the only record evidence regarding IAC-9 Coils demonstrates that the

covered losses may exceed the offered amount, which was not actually paid, ESA’s breach of

contract claim has not been mooted, and Hanover is not entitled to a declaration that it has

satisfied its insurance obligations for the IAC-9 Coils. Hanover’s motion for summary judgment

is denied as to the IAC-9 Coils.

       C.      Trial and ESA’s request to amend counterclaims

       This leaves the question of ESA’s coverage ready for resolution at trial. The coverage

action will proceed first, and separately, from the pending crossclaims between Honeywell and

ESA. Within 28 days from the date of this Memorandum Opinion and Order, Hanover and



                                                12
ESA—only—must submit, after meeting and conferring, a letter pleading not to exceed five

pages discussing: (1) whether the coverage action shall be tried before a jury or the Court, and

(2) the genuine issues of disputed, material facts that require resolution at a trial.

        As to ESA’s “request” to amend its counterclaims against Hanover, ESA contends that

Hanover breached its contractual duties of good faith and fair dealing when it settled with

Honeywell as to the G-9 Turbine without “securing protection” for ESA. ECF No. 366 at 33.

The Court recognizes that the pleadings in this respect are less than a model of clarity, in part

because ESA never formally moved to amend its counterclaims pursuant to Rule 15 of the

Federal Rules of Civil Procedure. Accordingly, the Court will permit, by separate letter pleading

not to exceed five pages exclusive of exhibits, ESA’s motion for leave to amend its

counterclaims against Hanover to be filed within 28 days from the date of this Memorandum

Opinion and Order. Hanover will be permitted to respond by letter pleading not to exceed five

pages exclusive of exhibits, 14 days thereafter.

        IV.     Conclusion

        For the foregoing reasons, the Court denies Hanover’s motion for summary judgment

(ECF No. 345), denies without prejudices ESA’s request for leave to amend its counterclaims

(ECF No. 366 at 33), and grants Honeywell’s motion to seal. ECF No. 387. A separate Order

follows.



March 28, 2019________________                                  ____/S/______________________
Date                                                            Paula Xinis
                                                                United States District Judge




                                                   13
